DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/22/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 4) Applicant argues the following:
Funes is generally directed to a “method for estimating a gaze direction at which a user
is looking at.” Funes, Abstract (emphasis added). As noted in the Office Action, Funes discloses
methods including “retrieving a geometric model of at least one user’s eye, defined by a set of
parameters,” “given said geometric model, determining the visual and/or optical axis of the eye,”
and “using said visual and/or optical axis to retrieve said gaze direction.” Funes at [0015];
Office Action at 3-5. Funes further discloses that the “set of parameters” defining the geometric
model may include “upper and lower eyelid opening” parameters. Funes at ¥ [0066]. Thus, Funes
discloses that a “gaze direction” is retrieved based on “said geometric model” which may include
“upper and lower eyelid opening” parameters. However, Funes does not appear to contain any
disclosure, teaching, or suggestion of determining any aspect of an eye model based on an eye
pose or gaze direction. Therefore, Funes fails to disclose at least “an eyelid shape mapping
model from an eye pose of the eye to a set of parameters of the eye, wherein the set of
parameters specify a functional form for an eyelid boundary” as recited in Claim 1 or
“estimating an eyelid shape based at least partly on the eye pose,” as recited in Claim 14.
Examiner’s response – Examiner respectfully disagree regarding the lack of teaching of Funes et al regarding the following:
“an eyelid shape mapping model from an eye pose of the eye to a set of parameters of the eye, wherein the set of parameters specify a functional form for an eyelid boundary” as recited in Claim 1 or “estimating an eyelid shape based at least partly on the eye pose,” as recited in Claim 14.
Broad Reasonable Interpretation (BRI) of the “an eyelid shape mapping model” of claim 1 by the Examiner means having images of the eye of interest and extracting shapes and pose of the eye of interest. This is supporting by the specification of the instant invention in 0005 where eyelid shape mapping models related to eyelids shape and the eye pose, same support in 0009-0011 and same support by different aspects of the invention paragraphs 0107-0169. The recited prior art Funes et al teaches eyelids shape and eye pose. 
Funes et al teach the following:
0005 teach extracting geometric feature of the eyes (mapping model of the eye), such as shapes of the eyelids and the position of the iris center (eye pose) or the shape of the pupil.
0055-0056 teach geometric model gazing at a particular direction involve steps of fitting the eyelids opening and the orientation of the eye’s optic axis (eye pose). 
0068 teaches drawn geometry of gaze (eye pose) and eyelids opening from the eye image
0078 teaches person’s eye orientation (eye pose) and how the eyelids open related to gaze activity (eye pose). 
0083-0084 teaches model by segmentation of the eye in the image by composed of the pupil and the iris (eye pose) and the eyelids
0085 teaches the eyelids parameter such as upper and lower eyelids.
In the view of the Examiner, Funes et al teaches the eyelids shape mapping model using the same parameters of eye pose and eyelids as is define by the specification of the instant invention in 0005, 0009-0011 and 0107-0169. This applies to claim 14 as well, where the estimating an eyelid partly requires the parameter of eye pose. Above teach that Funes et al address modeling of the eyelid with parameter such as position of the iris, orientation of the eye’s optic axis, and gaze, which is view as the required eye pose of claim 14. 
The Office Action below repeated for the convenience of the Applicant. 

Applicant’s argument – (page 5) Applicant applies the same arguments above for all the dependent claims. 
Examiner’s response – The Examiner’s response above show that Funes et al teaches the claim language and elements of claim 1 and 14. Funes et al teaches the eyelids shape mapping model using the same parameters of eye pose and eyelids as is define by the specification of the instant invention in 0005, 0009-0011 and 0107-0169. This applies to claim 14 as well, where the estimating an eyelid partly requires the parameter of eye pose. Above teaches that Funes et al address modeling of the eyelid with parameter such as position of the iris, orientation of the eye’s optic axis, and gaze, which is view as the eye pose of claim 14. This applies to the dependent claims as well and thus view as address all the dependent claims as well. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation).
Claim 1:
FUNES et al teach a method (title and abstract) for estimating an eyelid shape mapping model, comprising:
under control of a hardware processor (00106 and figure 7 teaches apparatus with camera and processor integrated together for producing images):
collecting a set D of eye images of an eye (0097 plurality of capture images for geometry of the eye and upper and lower eyelids openings; 00106 teaches images of user including face with eye portions; 0006 detail set of eye images due to variation of head pose. Images of eye patch from variation of head pose and gaze is see as set D of eye images); and
using the set D of eye images to determine an eyelid shape mapping model from an eye pose of the eye to a set of parameters of the eye (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose); 0025-0026 teaches parameter depend on geometric model with global fit (mapping) corresponding to captured images (set D eye images mentioned above)),
wherein the set of parameters specify a functional form for an eyelid boundary at an upper eyelid of the eye or a lower eyelid of the eye (0025-0026, 0025 teaches parameters depend on geometric model, where such dependence is a function form; 0061 teaches geometric model of the user’s eye define by a set of parameter U; 0066 teaches functional form of eye geometry including describing upper and lower eye lids with moving parameter/boundary).

Claim 2:
FUNES et al teach:
The method of claim 1, further comprising 
using the functional form to extract iris pixels for identity determination or verification (0066 teaches functional form of geometry with symbol for eyeball and cornea where 0083 detail cornea (composed of pupil and iris) and observed pixel; 0026 where not rely on identification of specific images feature such as iris. Where not rely on does not mean it is not won’t use it.).

Claim 5:
FUNES et al:
The method of claim 1, further comprising using the functional form to exclude random guesses as candidates for membership in a final curve of a refined eyelid boundary determination (0066 teaches eye model with defined specific parameter, where only these specific parameters considered so that anything that are NOT these specific parameters are view as excluded from the fixed (final) eye geometry).

Claim 10:
FUNES et al teach:
The method of claim 1, wherein 
the eyelid shape mapping model is learned by a neural network comprising one or more hidden layers (above teaches eyelid shape mapping mode; 0006 teaches use of neural network. It is also well- know that the neural network is constructed from 3 types of layers: input, intermediate layer (hidden layer) and output layer (output logistic layer)).

Claim 11: 
FUNES et al teach:
The method of claim 10, wherein the one or more hidden layers comprise an output logistic layer (0006 teaches use of neural network. It is also well- know that the neural network is constructed from 3 types of layers: input, intermediate layer (hidden layer) and output layer (output logistic layer)).

Claim 12:
FUNES et al teach:
The method of claim 1, wherein the set D of eye images comprise eye images of a left eye and a right eye (above teaches set D eye (gaze and pose) images; 00103 teaches images including two eyes, left and right eye gaze; 0032 teach eye geometrical model with left and/or right eye corners).

Claim 14:
FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation)
A method for estimating an eyelid shape from an eye pose, the method comprising:
under control of a hardware processor (00106 and figure 7 teaches apparatus with camera and processor integrated together for producing images): 
determining an eye pose of an eye in an eye image (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose))
estimating an eyelid shape based at least partly on the eye pose (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose); 0025-0026 teaches parameter depend on geometric model with global fit (mapping) corresponding to captured images (set D eye images)).

Claim 15: 
FUNES et al teach:
The method of claim 14, wherein estimating the eyelid shape comprises applying an eyelid shape mapping model to the eye pose (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose)).

Claim 16:
FUNES et a
The method of claim 15, wherein the eyelid shape mapping model comprises a parametric relationship between the eye pose and the eyelid shape (0015 teaches geometric model (shape mapping model) of the eye to define a set of parameter of the user’s eye and gaze direction (eye pose), the parameters are the parametric relationship).

Claim 18:
The method of claim 15, wherein the eyelid shape mapping model comprises a neural network (above teaches eyelid shape mapping mode; 0006 teaches use of neural network).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Wilensky (US 7,664,322):
Claim 3:
FUNES et al teaches all the subject matter above, but not the following which is taught by Wilensky (US 7,664,322):
The method of claim 1, wherein 
the functional form comprises a pixel mask (column 5 lines 1-5 teaches the use of pixel mask following function form; column 5 lines 55-60 addresses consideration of the eyelid; column 7 lines 30-35 teach consideration regarding eyelid).
FUNES et al and Wilensky are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Wilensky where function form used to modulate the adjustment amount of such pixel from target region as disclosed by Wilensky in column 5 lines 20-30. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Whillock et al (US 2010/0315500).

FUNES et al teaches all the subject matter above, but not the following which is taught by Whillock et al:
The method of claim 1, further comprising using the functional form to initialize an eyelid search algorithm (0041 teaches function for iris 24 and outside iris boundary, pupil 35 and eyelids 36 with adaptive matching (searching) algorithm).
FUNES et al and Whillock et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Whillock et al using searching algorithm for improvement of matching accuracy at fixed equal error rate as disclosed by Whillock et al in 0041. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Publicover et al (US 2015/0324568).
Claim 6:
The method of claim 5, 
FUNES et al teaches wherein using the functional form to exclude random guesses as candidates for membership in a final curve of a refined eyelid boundary determination comprises using the functional form to exclude candidates above but not the following which is taught by Publicover et al:
a Random Sample Consensus (RANSAC) algorithm OR a random subset-based fitting algorithm (0177 teach the use of RANSAC; 0085 teaches consideration regarding upper and lower eyelids).
FUNES et al and Publicover et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Edwards et al (US 2003/0169907).
Claim 7:
FUNES et al teaches the eyelid shape mapping model the subject matter above, but not the following which is taught by Edwards et al:
The method of claim 1, wherein 
comprises a parabolic curve having three parameters (0049 teaches parabolic shape of eyelids with detection fits to three parameters).
FUNES et al and Edwards et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Edwards et al regarding three parameter as to relies on determining the location of the corners of each eye as disclosed by Edward et al in paragraph 0049.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Wight et al (US 5,481,479). 




FUNES et al teaches the eyelid shape mapping model and the eye pose, but not the following which is taught by Wight et al:
The method of claim 1, wherein the eyelid shape mapping model comprises three quadratic polynomials, wherein inputs of the three quadratic polynomials comprises two angular parameters (column 19 line 45-55 teach three questions of quadratic polynomial with modes 2 and 3 angular scan, consider as two angular parameter).
FUNES et al and Wight et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Wright et al to convert the image into electronic information to provide a distortion free final image as disclosed by Wight et al in Abstract.

Claim 9:
Wight et al teach:
The method of claim 8, wherein 
the two angular parameters are expressed as five parameters (column 12 lines 5-10 teach further five modes (parameter) of angular of quadratic polynomial in depression angle).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Wyatt (US 2005/0200808).




FUNES et al teach the eye is the right eye, and wherein the eyelid shape mapping model but not the following which is taught by Wyatt:
 The method of claim 12, wherein
a horizontal mirror image of the eye images (abstract teaches use of horizontal mirror image; 0016 teaches in regarding to eyelid).
FUNES et al and Wyatt are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Wyatt with use of horizontal mirror image would provide a rapidly and objectively assesses the progress of previously diagnosed retinal nerve fiber damage as disclosed by Wyatt in 0042.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Wight et al (US 5,481,479). 
Claim 17:
FUNES et al teaches the eyelid shape mapping model and the eye pose, but not the following which is taught by Wight et al:
The method of claim 16, a polynomial (column 19 line 45-55 teach three questions of quadratic polynomial with modes 2 and 3 angular, consider as two angular parameter).
FUNES et al and Wight et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FUNES et al (WO 2015/192879 A1, A gaze estimation method and apparatus, IP.com English translation) in view of Nakashi et al (US 2012/0014610).
Claim 19: 
FUNES et al teaches all the subject matter above, but not the following which is taught by Nakashi et al:
The method of claim 14, further comprising:
re-determining the eye pose based on the eyelid shape (0088 teaches re-determined position of eyelid corner and positions (shape)); and 
verifying consistency of the determined eye pose and the re-determined eye pose (0009 teaches pattern matching in the image data acquired and model for the upper and lower curves of the eye position and corner (pose). Where matching is verifying consistency).
FUNES et al and Nakashi et al are both in the field of image processing especially with eyelid such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify FUNES et al by Nakashi et al regarding matching (verifying consistency) such would improve the detection precision a high precision learning discriminator needs to be generated and stored, with problems associated with the increase in computation time and volume of memory required as disclosed by Nakashi et al in 0006.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamza (US 2007/0036397) teach A DISTANCE IRIS RECOGNITION – figure 9 part 31 for eye pose and part 35 for eyelids - shows a feature extraction 24 approach using POSE 31. Iris classification step 32 may use symmetry in POSE edges. POSE may or the related art may segment the iris 31 as long as it is visible. POSE may require only a portion not necessarily the entire iris be visible. For instance, the eyelids 17 and 18 and eyelashes 19 may normally occlude the upper and lower parts of the iris 13 region. The related art may make use of a Hough transform to solve the extraction of eyelashes 19 or eyelids 17 and 18 approximating the upper 18 and lower 17 eyelids with parabolic arcs. In performing the related-art edge detections, the derivative of horizontal direction may be adjusted for detecting the eyelids 17 and 18. (paragraph 0084) 
Hanita et al (US 2014/0140577) teach Eyelid Detection Device – figure 9 - upper eyelid presence range and the lower eyelid presence range on the basis of the pose (direction) of the face estimated in Step S3 (Step S5). Step S5 is performed by the eyelid range setting unit 34. First, the eyelid range setting unit 34 sets the upper eyelid presence range and the lower eyelid presence range which are represented by angular ranges in the three-dimensional eye model, on the basis of the direction of the face which is estimated by the face pose estimation unit 33 in Step S3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656